Dismissed and Opinion Filed May 13, 2019.
S
In The
Court of Appeals
Fifth District of Texas at Dallas
No. 05-19-00430-CV
IN RE MICHAEL DWAYNE WILLIAMS, Relator
Original Proceeding from the County Criminal Court No. 10
Dallas County, Texas
Trial Court Cause No. MA8359627
MEMORANDUM OPINION
Before Justices Myers, Molberg, and Nowell
Opinion by Justice Nowell
In this original proceeding, relator seeks a writ of mandamus directing the trial court to rule on relator's article 11.072 application for writ of habeas corpus.  On May 2, 2019, the trial court signed a written order denying relator's article 11.072 writ application.  The issues presented in this proceeding are, therefore, moot.  See In re Williams, No. 05-12-00485-CV, 2012 WL 1595080, at *1 (Tex. App. -- Dallas May 7, 2012, orig. proceeding) (mem. op.).  Accordingly, we dismiss relator's petition for writ of mandamus as moot.  



/Erin A. Nowell/
ERIN A. NOWELL
JUSTICE







190430F.P05